—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barbare, J.), rendered May 2, 2000, convicting him of robbery in the first degree, assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Santucci, J.P., Feuerstein, S. Miller and Schmidt, JJ., concur.